339 F.2d 255
Application of Leo V. BENT.
Patent Appeal No. 7249.
United States Court of Customs and Patent Appeals.
December 17, 1964.

Otis A. Earl, Kalamazoo, Mich. (Austin A. Webb, Kalamazoo, Mich., of counsel), for appellant.
Clarence W. Moore, Washington, D. C. (J. F. Nakamura, Washington, D. C., of counsel), for the Commissioner of Patents.
Before WORLEY, Chief Judge, and RICH, MARTIN, SMITH and ALMOND, Judges.
WORLEY, Chief Judge.


1
This appeal is from the decision of the Board of Appeals which affirmed the examiner's rejection of all the claims in appellant's application1 for "Louver Type Windows." At oral hearing appellant withdrew claims 7 and 10 from appeal.


2
Appellant's application involves a louver type window assembly in which overlapping glass panels are mounted in side support members which swing about individual horizontal axes to open and close the window. Extending between the louver support members along the top edge of each of the glass panels is a crosspiece which includes resilient weatherstrip material designed to serve as a seal between the window panels in closed position. Appellant states his object is "to provide a panel and support assembly which effectively supports the panel and * * * in which the parts are economical to produce [and] quickly assembled * *." The specific structure of the support members and crosspiece is best reflected in claim 1:


3
1. A louver assembly comprising a panel, oppositely facing panel support members with which the ends of the panel are supportedly engaged and having rearwardly projecting pivot arms spaced downwardly from their upper ends, and having front panel supporting flanges terminating at their lower ends in rearwardly projecting panel supporting lugs, the upper ends of the front flanges terminating in downwardly spaced relation relative to the upper ends of the support members, said support members having upper and lower rear flanges disposed above and below said pivot arms, the lower rear flanges terminating in spaced relation to the lower ends of the front flanges and having inwardly offset portions in thrust supporting engagement with the rear side of the panel, the upper rear flanges terminating at their upper ends in forwardly projecting lugs spaced upwardly relative to the upper ends of the front flanges, a crosspiece extending between said support members with said lugs on said upper rear flanges in retaining engagement therewith, said crosspiece having a downwardly facing channel in which the upper edge of the panel is disposed and having a laterally facing dovetailed slot therein, and a resilient weatherstrip having a dovetailed portion retainingly engaged in said slot in said crosspiece.

The references relied on are:

4
  Hallock  2,822,587  February 11, 1958.
  West     2,845,153  July 29, 1958.
  Cline    2,952,050  September 13, 1960.


5
Hallock discloses a louver structure in which a resilient weatherstrip material having a dovetailed portion is engaged in a dovetailed slot formed on an edge of the louver panel. The weatherstrip provides a seal between top and bottom edges of adjacent panels when in closed position.


6
West discloses a louver type window structure having glass panels disposed one above the other, each being mounted in a pair of side support members. The side support members have rearwardly projecting pivot arms spaced downwardly from their upper ends and front panel support flanges terminating at their upper ends in downwardly spaced relation to the upper ends of the support members. The lower portion of the front panel support flange is bent rearwardly to serve as a support lug for the bottom edge of the glass. The upper portion of the side support member comprises a lug or ear which engages a rigid weatherstrip crosspiece extending between the support members along the top edge of the lower glass panel. The crosspiece has a downwardly facing channel receiving the upper edge of the panel and a tongue projecting laterally from the side thereof which forms a seal with a groove in the inner face of a second weatherstrip running along the bottom edge of the upper glass panel.


7
Cline discloses a louver type window structure with pivotally mounted members supporting each end of the glass panels. The examiner characterized Cline as disclosing side support members "having the identical configuration of those disclosed by" appellant.


8
The examiner rejected all of the claims over West in view of Cline and Hallock. In concise terms, the examiner regarded the West reference as showing appellant's combination except for the specific panel support members and the flexible weatherstrip held in place by a dovetail groove structure. He was of the opinion that it would be obvious to one of ordinary skill in the art to utilize Cline's panel support members in place of West's support member, and to use Hallock's weatherstrip structure in place of West's structure. The board agreed.


9
We find no error in that conclusion. Rather than being a case of hindsight, as urged by appellant, we are satisfied that one of ordinary skill in this art, with the clear teachings of West, Cline and Hallock before him, would find it obvious to do what appellant has done.


10
Contrary to appellant's contentions in his brief, the "combination of, and coaction between, the crosspiece" retained on the top edge of the panel and the lugs on the support member are clearly suggested by the references. As previously noted, West's support member has an upper lug which engages the weather sealing strip extending along the top edge of the glass. Cline's support member is shown with a similar lug which would serve the same purpose as is obvious from the reference combination.


11
We find no merit in appellant's argument that use of a flexible weatherstrip material having the specified dovetail structure of Hallock in place of the rigid tongue-and-groove weatherstrip material of West would be unobvious. It is apparent from those references that flexible weatherstrip is well known in the prior art. We agree with the examiner and board that its substitution in West would be obvious. Appellant, in contending that West has no part capable of receiving Hallock's seal and that there is nothing in Hallock that can be combined with West "without entirely departing from the structure and teaching" of both, ignores the combined teaching of the two references. It is not necessary in a combination rejection that the structure of one reference be substituted bodily in that of the reference with which it is combined. In re Billingsley, 279 F.2d 689, 47 CCPA 1108. The provision of spaced ribs on the side of West's upper weatherstrip in lieu of the tongue to form a dovetail slot for a resilient sealing material is clearly suggested by Hallock.


12
Appellant argues that the examiner and board have disregarded the economy of production and simplicity of assembly achieved by his combination, emphasizing his panel support members are economically manufactured from a single stamping. That contention is disposed of by the examiner's observation, with which we agree, that the side support members of Cline and those disclosed here are identical. It is clear to us that the ease of assembly and economy of production achieved by appellant is adequately suggested by the reference combination.


13
We have considered the details of all of the claims in view of appellant's arguments, but we are persuaded that the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious to one of ordinary skill in this particular field.


14
The decision is affirmed.


15
Affirmed.



Notes:


1
 Serial No. 25,390, filed April 28, 1960